PD-0013-15
                                                                                                                     COURT OF CRIMINAL APPEALS
                                                                                                                                      AUSTIN, TEXAS
                                                                                                                  Transmitted 2/20/2015 11:59:01 AM
                                                                                                                    Accepted 2/20/2015 12:48:22 PM
                                                       Edward	  F.	  Shaughnessy,	  III	                                           ABEL ACOSTA
                                                                                                                                               CLERK
                                                               Attorney	  at	  Law	  
                                                                206	  E.	  Locust	  
                                                       San	  Antonio,	  Texas	  78212	  
                                                               (210)	  212-­‐6700	  
                                                      Shaughnessy727@gmail.com	  
                                                                             	  
                                                                             	  
Abel	  Acosta	  
Clerk,	  Court	  of	  Criminal	  Appeals	  	  
P.O.	  Box	  12308	  
                                                                                                                                      February 20, 2015
Capitol	  Station	  	  
Austin,	  Texas	  78711	  
	  
Re:	  The	  State	  of	  Texas	  v.	  Michael	  Eric	  Rendon	  
	  	  	  	  	  	  	  Cause	  Nos.	  PD-­‐0015-­‐CR	  &	  PD-­‐0013-­‐15	  
	  
Dear	  Mr.	  Acosta,	  	  
	                             	  
	                             Please	  be	  advised	  that	  I	  have	  been	  retained	  by	  the	  appellee	  to	  represent	  him	  

in	  the	  above-­‐referenced	  matters	  currently	  pending	  before	  your	  Court.	  	  It	  is	  my	  

understanding	  that	  the	  State,	  as	  the	  appellant,	  has	  a	  brief	  due	  on	  the	  merits	  of	  the	  

matter	  before	  the	  Court.	  	  Would	  you	  be	  so	  kind	  as	  to	  place	  this	  notice	  in	  the	  papers	  

of	  the	  Court	  and	  note	  me	  as	  counsel	  of	  record	  on	  behalf	  of	  Mr.	  Rendon.	  

	           Thank	  you	  in	  advance	  for	  your	  efforts	  in	  this	  regard.	  

Sincerely,	  

	  

// Edward F. Shaughnessy, III
Edward	  F.	  Shaughnessy,	  III	  
Attorney	  for	  the	  appellee	  
	  
	  
	  
CC:	  Ed	  Bartolomei	  
	  	  	  	  	  	  	  377th	  District	  Court,	  Victoria	  County	  
	  	  	  	  	  	  	  Brendan	  Guy